

116 HRES 505 IH: Expressing support for the people of Afghanistan, condemning the Taliban’s assault on human rights, and calling for the Federal Government to protect the Afghan citizens who bravely served alongside the Armed Forces of the United States by providing adequate resources for the special immigrant visa program established under the Afghan Allies Protection Act of 2009.
U.S. House of Representatives
2021-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 505IN THE HOUSE OF REPRESENTATIVESJune 28, 2021Mr. Keating (for himself, Ms. Jacobs of California, Mr. Auchincloss, Mr. Vargas, Mr. McGovern, Mrs. Luria, Ms. Titus, Mr. Sherman, Mr. Crow, Ms. Houlahan, Ms. Jackson Lee, Mr. Bera, Mr. Khanna, Mr. Gallego, Mr. Sires, Mr. Waltz, Mr. Lynch, Mr. Phillips, Mr. Bacon, and Mr. Courtney) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the people of Afghanistan, condemning the Taliban’s assault on human rights, and calling for the Federal Government to protect the Afghan citizens who bravely served alongside the Armed Forces of the United States by providing adequate resources for the special immigrant visa program established under the Afghan Allies Protection Act of 2009.Whereas the House of Representatives must maintain the integrity of the United States by reaffirming the commitment of our Nation to the brave Afghan citizens who stood by the side of the Armed Forces of the United States in Afghanistan at great personal risk;Whereas the mission of the United States in Afghanistan has been supported by thousands of brave Afghan citizens who have worked as interpreters, translators, and contractors, among other important roles, and have risked their lives, and those of their families, to facilitate the security operations of the United States and our partners;Whereas the Taliban and Islamic State both view these Afghan citizens as traitors, whose involvement with United States forces should be punished by death, and have followed through on their threats with executions of locals who helped, and protected the lives of, United States personnel deployed to Afghanistan;Whereas, since 2018, over 300 Afghan interpreters have been murdered by the Taliban for their support of the Armed Forces of the United States;Whereas the willingness of these individuals to accept difficult and dangerous work was informed by the prospect of qualifying for lawful permanent residence in the United States under the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) should they or their family members experience a serious threat as a consequence of their employment;Whereas the Consolidated Appropriations Act, 2021 (Public Law 116–260) authorized 4,000 additional special immigrant visas for Afghan principal aliens, for a total of 26,500 visas allocated since December 19, 2014;Whereas the authority to issue special immigrant visas to Afghan nationals under section 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) will continue until all visa numbers allocated under that Act are issued;Whereas, despite an authorized cap of 26,500 special immigrant visas, only about 16,000 visas have been issued since the program began;Whereas just 237 visa applications were granted in the last 3 months of 2020, plus 1,084 more for family members;Whereas the current special immigrant visa program does not allow for family members of a primary applicant to continue with the process if the primary applicant dies before filing a petition with U.S. Citizenship and Immigration Services;Whereas there are roughly 18,000 total applications pending, with about 15,000 of those still at the early stages of the process—including roughly 5,000 of those waiting for initial action by the United States mission in Afghanistan and Bureau of South and Central Asian Affairs—to determine whether the applications can proceed;Whereas approximately 19,000 courageous individuals, and an unknown number of their family members, are still awaiting their special immigrant visa as the United States continues its path for withdrawal;Whereas it could take upward of 2 years for the Department of State to complete its processing of the current pool, assuming that applicant numbers and processing rates remain static, although numbers are expected to rise as the United States military withdraws by September 2021;Whereas Congress has authorized only 4,000 special immigrant visas for Afghan principal aliens for 2021 and, given the delays associated with utilizing previous years’ visa authorizations, it is unlikely to clear the backlog of applicants by the September 2021 withdrawal deadline;Whereas, on April 14, 2021, President Biden announced that the United States would begin withdrawing its military forces from Afghanistan on May 1, 2021, with the goal of completing the military withdrawal by September 2021, heralding a possible end to the nearly 2-decade United States military presence;Whereas, even if all available visas are used, many of special immigrant visa applicants and their families—and more who are likely to apply in the coming months—will remain in Afghanistan following the United States military withdrawal;Whereas, without significant action by the administration to clear the visa backlog, our former partners and their families could potentially be persecuted once the United States military withdraws from Afghanistan;Whereas, if the United States fails to adequately protect its partners when it withdraws from the Afghanistan conflict, future partners could be less willing to cooperate with the United States military, undermining national security interests;Whereas bipartisan Members of the House of Representatives and the Senate have pressed the Biden Administration to expedite processing for the special immigrant visa program and pledged to start a working group to coordinate White House engagement;Whereas bipartisan Members of the House of Representatives and the Senate have urged the Biden Administration to plan for, and, if required, organize, an emergency evacuation of Afghan partners before the United States military drawdown, if the visa backlog could not be resolved in time; andWhereas the United States and its allies and partners must stand together with our Afghan partners and provide safe haven from Taliban retribution: Now, therefore, be itThat the House of Representatives—(1)recognizes the sacrifices and bravery of the Afghan people in their struggle for democracy, rule of law, and respect for human rights while enduring decades-long conflict and oppression by the Taliban; (2)condemns the continued human rights violations committed by the Taliban against women, civil society activists, opposition leaders, students, educators, medical personnel, and journalists, among others, and calls for the group to halt any further acts of violence against its own citizens; (3)recognizes the danger that many formerly United States-employed Afghan partners and their families face should the Taliban regain control of Afghanistan; (4)understands that the United States has a moral obligation and a national security interest in fulfilling its promises to those who have risked their lives to support our mission in Afghanistan;(5)calls for Congress to increase by 8,000 the visa allocation for the special immigrant visa program established under the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) and allocate funding that cover the costs of each special immigrant visa under such Act; (6)urges the Secretary of State, in coordination with other relevant agencies as needed, to expedite processing of the thousands of applications submitted under such Act that are awaiting further processing by the Bureau of Consular Affairs following the results of interagency security vetting; (7)calls on the Secretary of State to press the Department of Defense to improve its contributions to the special immigrant visa process under such Act and dedicate increased resources to special immigrant visa employment verification, another significant contributor to delays in processing under such Act; (8)calls on the Secretary of State to utilize other applicable visa categories and sufficiently support refugee screening that will be vital to help Afghans who face a well-founded fear of persecution because of their affiliation with the United States and our allies and partners; (9)calls on the Secretary of State to modify the special immigrant visa system to allow family members of a primary applicant to continue the application process even if the primary applicant dies before filing a petition with U.S. Citizenship and Immigration Services, if Chief of Mission approval has been obtained; (10)urges the United States Government to conduct prudent planning for the possible evacuation of Afghan partners and their families if the security situation in Afghanistan continues to deteriorate and the Taliban assume control of the Government; (11)urges the United States Government to work with our allies and partners in taking all available measures to prevent a resurgence of increased violence against defenders of human rights in Afghanistan, especially against those that defend the rights of women and girls, hold political office, are involved in the peace processes, or are otherwise in the public eye; (12)continues to support the meaningful participation of women in all aspects of peace processes; and (13)calls on the United States Government to develop a strategy for post-conflict engagement in Afghanistan that supports defenders of human rights, especially those that defend the rights of women and girls, and the aspirations of the people of Afghanistan for a democratic future based on human rights, transparency, and the rule of law.